Citation Nr: 1544095	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the appeal is currently with the RO in Los Angeles, California.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2015; the hearing transcript has been associated with the claims file.  


FINDING OF FACT

The Department of the Army characterized the Veteran's discharge from the U.S. Army as general, under honorable conditions.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) have not been met.  38 U.S.C.A. 
§§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.1032(d)(1), 21.9500, 21.9520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Secretary, VA, has proscribed specific duties to assist for claims of entitlement to educational benefits.  See 38 C.F.R. § 20.1032.  The evidence of record shows the Veteran's claim is governed solely by his eligibility.  Hence, by the terms of applicable regulation, no additional assistance is due the Veteran.  See 38 C.F.R. 
§ 20.1032(d)(1); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Applicable Law and Analysis 

The Veteran filed a claim for educational assistance under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill).  

An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001 if he or she - 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,-

(2) Is discharged from service with an honorable discharge.  38 C.F.R. § 21.9520 (2015).

The record reflects that the Veteran served on active duty in the United States Army from August 2001 to November 2005.  A DD Form 214 shows that his discharge was general, under honorable conditions, and that he was separated under AR 635-200, Paragraph 14-12b for a pattern of misconduct.  The DOD has confirmed, via the service department, that the Veteran's separation was under honorable conditions.  Personnel records from the Department of the Army also confirm that the Veteran was given a general discharge under honorable conditions in November 2005, under the provisions of AR 635-200, Chapter 14, Section III, Paragraph 14-12b.  A general discharge under honorable conditions does not satisfy the requirement for an honorable discharge.  Carr v. Brown, 5 Vet. App. 2 (1993).  The Veteran's current discharge renders him legally ineligible for educational assistance under the Post 9/11 GI Bill.  38 C.F.R. § 21.9520 (2015).

The Veteran does not dispute that he was given a general discharge, but contends in lay statements and during June 2015 Board hearing testimony that he reenlisted, and contends that in his second term of enlistment, he was given an honorable discharge.  During the Board hearing, the Veteran stated that he had an addendum to his DD Form 214 that he was submitting, however, the document submitted by the Veteran after the hearing was not an addendum or revision to the DD 214, but a copy of a memorandum received at separation in October 2005 which was already of record.  The memorandum shows that the Veteran received separation education counseling for benefits under the Montgomery GI Bill.  The Board finds that this memorandum does not establish or tend to establish entitlement to benefits under the Post 9/11 GI Bill.  Additionally, the record shows that despite the RO's request for such information in January 2013 and February 2013 correspondence, the Veteran has not provided a reenlistment contract or an updated DD Form 214 showing that he had an honorable discharge for any period of service.  Personnel records contain only a July 2001 enlistment contract for the Veteran's initial period of service, and the service department has indicated that there is no reenlistment contract on file for the Veteran.  Information from the DOD and service department dated in December 2012 only identifies service from August 2001 to November 2005, with no period of reenlistment indicated.  

The Department of the Army has characterized the Veteran's discharge from the Army as general, under honorable conditions.  Service department determinations as to a Veteran's service are binding on VA where service department certification is required.  See 38 C.F.R. § 3.203(c) (setting out the types of evidence required to establish periods of service and character of discharge); see also Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board notes that the proper course for the Veteran, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

In this case, the law, rather than the facts, is dispositive.  As the Veteran is not legally entitled to educational assistance benefits under the Post 9/11 GI Bill, his claim must be denied.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


